67 So.3d 447 (2011)
Nazih HALAWY, Appellant,
v.
Thelma HALAWY, Appellee.
No. 2D10-806.
District Court of Appeal of Florida, Second District.
August 26, 2011.
Cherie A. Parker, Clearwater, for Appellant.
Jane H. Grossman of Law Office of Jane H. Grossman, St. Petersburg, for Appellee.
PER CURIAM.
Nazih and Thelma Halawy, the parties in this long-term marriage, had a child who was still a minor when their dissolution of marriage action commenced. In a nonfinal child support order, the trial court imputed minimum wage income to each parent. Mr. Halawy appeals this nonfinal child support order,[1] contending that the trial court erred in requiring him to pay the entire amount despite the fact that the trial court imputed equal income to each of them.[2]
Mrs. Halawy concedes the error and we agree.[3] We reverse and remand for correction of this error in the order on child support.[4]
Reversed and remanded for further proceedings.
*448 SILBERMAN, C.J., and CASANUEVA, J., and DAKAN, STEPHEN L., ASSOCIATE SENIOR JUDGE, Concur.
NOTES
[1]  See Fla. R.App. P. 9.130(a)(3)(C)(iii).
[2]  Mr. Halawy raises a second issue which we decline to consider inasmuch as it is not within our jurisdiction at this time.
[3]  See § 61.30(9), (10), Fla. Stat. (2009).
[4]  Mrs. Halawy further notes that there may be a computational error in the amount of total child support due. On remand, the circuit court shall also consider this claim before entering the final judgment, which should also include a finding and order on alimony due, if any.